UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 WHITE MOUNTAINS INSURANCE GROUP, LTD. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Shares, par value $1.00 per share (Title of Class of Securities) G9618E107 (CUSIP Number of Class of Securities) Robert L. Seelig, Esq. Managing Director and General Counsel White Mountains Insurance Group, Ltd. 80 South Main Street Hanover, New Hampshire 03755-2053 Telephone:(603) 640-2200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) With a copy to: Philip A. Gelston, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York 10019 Telephone: (212) 474-1000 CALCULATION OF FILING FEE: Transaction Valuation* Amount of Filing Fee** Not Applicable Not Applicable * Pursuant to General Instruction D to Schedule TO, no filing fee is required because this filing contains only preliminary communications made before the commencement of a tender offer. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Not applicable
